United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1214
                      ___________________________

                               Rodney D. Jones

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                          Corizon Medical Services

                           lllllllllllllllllllllDefendant

                 Eddie Hartline, Nurse; Mina Massey, M.D.

                    lllllllllllllllllllllDefendants - Appellees

      Brandi Juden, R.N.; J. Cofield, Regional Director; Unknown Nurse

                          lllllllllllllllllllllDefendants
                                  ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                               ____________

                       Submitted: December 14, 2018
                         Filed: December 19, 2018
                               [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and GRASZ, Circuit Judges.
                          ____________
PER CURIAM.

       Missouri inmate Rodney D. Jones appeals from the order of the District Court1
granting summary judgment to the defendants in his 42 U.S.C. § 1983 action. After
de novo review, we agree with the court’s thorough and well-reasoned analysis of
Jones’s Eighth Amendment claims arising from medical care he received after he
suffered fractures during an altercation. See Cullor v. Baldwin, 830 F.3d 830, 836
(8th Cir. 2016) (standard of review). We affirm the judgment and deny Jones’s
motion to supplement the record.
                                ________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                        -2-